Citation Nr: 0716867	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
Ehlers-Danlos Syndrome.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's request to 
reopen his claims for service connection for Ehlers-Danlos 
Syndrome and service connection for residuals of right hip 
injury on the grounds of no new and material evidence.  

In September 2003 the veteran appeared and testified at an RO 
hearing in Jackson, Mississippi.  The transcript of that 
hearing is of record.

In March 2005, the RO sent the veteran a Statement of the 
Case concerning his claims for entitlement to service 
connection for residuals of a back injury and a right 
shoulder injury.  The record does not thereafter reflect that 
the veteran filed a Substantive Appeal, accordingly, those 
issues are not for appellate consideration.   


FINDINGS OF FACT

1.  In an April 1971 rating decision the RO denied service 
connection for Ehlers-Danlos Syndrome and residuals of right 
hip injury. 

2.  Evidence in support of the veteran's request to reopen 
his claim for service connection for Ehlers-Danlos Syndrome 
and residuals of right hip injury is new, but does not raise 
a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The April 1971 rating decision denying service connection 
for Ehlers-Danlos Syndrome and residuals of right hip injury 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104 (2006). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for Ehlers-
Danlos Syndrome and a previously denied claim for residuals 
of right hip injury has not been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in April 1971 the RO denied 
service connection for Ehlers-Danlos Syndrome on the grounds 
that this disease is a congenital disorder that pre-existed 
the veteran's entry into service, and that it was not 
aggravated by service.  In that same decision the RO denied 
service connection for residuals of right hip injury on the 
grounds that a right hip injury was not shown in service 
medical records.  A timely appeal from the April 1971 
decision was not made, and the decision became final.  See 
38 C.F.R. §§ 3.104, 20.200, 20.1103.  Even so, a claim that 
is the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In November 2001 the veteran requested that his claim be 
reopened.  Evidence compiled in support of this request 
includes in-service hospital treatment records; VA treatment 
records dating from June 2001 to February 2005; the 
transcript of a September 2003 RO hearing; and the report of 
an October 2004 compensation and pension (C&P) examination.  
While new, this evidence is not material, since it does not 
raise a reasonable possibility of substantiating the claim.  

With regard to the veteran's Ehlers-Danlos Syndrome, there is 
no new evidence which suggests that this is not a congenital 
disorder, or that it did not pre-exist the veteran's entry 
into service.  The veteran has also not presented any 
evidence that his condition was aggravated during service 
beyond the natural course of the disease.  Evidence in newly 
acquired hospital documents, which reflect diagnosis and 
treatment for Ehlers-Danlos Syndrome (including treatment for 
right hip pain due to joint hypermobility secondary to 
Ehlers-Danlos Syndrome), is cumulative and redundant of 
evidence already of record at the time of the RO's April 1971 
decision.  Newly acquired treatment records contain no 
mention of Ehlers-Danlos syndrome aside from noting the 
veteran's in-service diagnosis.  In fact, the C&P examiner 
advises that the veteran "no longer has hypermobility of his 
joints and no evidence of Ehlers-Danlos syndrome."  The 
evidence therefore does not raise a reasonable possibility of 
substantiating the veteran's claim, and thus does not 
constitute new and material evidence.  In the absence of any 
new and material evidence, the veteran's request to reopen 
his claim for service connection for Ehlers-Danlos syndrome 
must be denied.   

The record also contains no new and material evidence with 
regard to the veteran's claim for residuals of right hip 
injury.  As stated before, the veteran's claim for service 
connection for residuals of right hip injury was denied 
because a right hip injury was not shown by the evidence of 
record.  During his September 2003 RO hearing the veteran 
testified that he injured his right hip during a parachute 
landing fall, and reiterated his belief that he did not have 
Ehlers-Danlos Syndrome.  These statements are cumulative and 
redundant of statements made by the veteran during Medical 
Board proceedings; evidence which was of record at the time 
of the April 1971 decision.  The veteran's testimony thus 
does not consist of new and material evidence.  

In addition, the record continues to contain no medically 
determinable evidence of a right hip injury incurred during 
service.  Evidence from the newly acquired service hospital 
records, which attribute the veteran's right hip pain to 
joint hypermobility secondary to Ehlers-Danlos Syndrome, not 
only fails to show the incurrence of a traumatic right hip 
injury, but is cumulative and redundant of that already of 
record.  VA treatment records also contain no evidence of any 
in-service traumatic right hip injury.  Moreover, the October 
2004 C&P examiner reported "no objective evidence of organic 
pathology in the right hip."  In sum, none of the new 
documentary evidences indicates that a traumatic right hip 
injury occurred during service.  It therefore does not 
constitute new and material evidence.  In the absence of any 
new and material evidence, the veteran's request to reopen 
his claim for service connection for right hip injury must be 
denied.  

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and also must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  

The VCAA notice provided to the veteran in December 2001 
addressed the necessity for new and material evidence and 
also the evidence and information that is necessary to 
establish entitlement to service connection.  The letter also 
informed the veteran what evidence VA would seek to provide 
and what information and evidence the claimant was expected 
to provide.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim. See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The RO's letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the RO.  Since the appellant was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the appellant was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because neither claim for service connection is reopened, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

Furthermore, SMRs and VA treatment records have been obtained 
and made a part of the file.  The veteran requested and was 
accorded a hearing before a Decision Review Officer, the 
transcript of which is of record.  The veteran was also 
accorded a C&P examination, the report of which is of record.  
All identified and available evidence relevant to the issue 
decided herein has been obtained.  


ORDER

New and material evidence has not been presented to reopen 
claims for service connection for Ehlers-Danlos Syndrome or 
residuals of right hip injury.  The request to reopen these 
claims is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


